Long, J.
The bill in this case was filed to enjoin the defendants from paying salaries to certain, officers, the appointees of the common council, where the items therefor had been expressly disallowed, and so certified, by the board of estimates in referring the city’s budget to the common council, to be spread upon the rolls for taxation for the fiscal year commencing July 1, 1895.
Sections 155 and 157 of the compilation of the charter of the city of Detroit for the year 1893 (Act No. 488, Local Acts 1887, chap. 8, §§ 1, 3, pp. 625, 628) provide:
“Before any taxes shall be levied for the purposes of any of the funds.into which the revenues and moneys of the city may be divided, the controller shall present to the common council in writing his estimates of the amount of taxes which, in his opinion, it may be necessary to raise for the ensuing year for the purpose of each of said funds. * * * The common council may revise or alter said estimates, but not so as to exceed the aggregate taxes authorized by law to be levied; and, when such estimates shall be finally adopted by them, the same shall be transmitted by the clerk of said board to the board of estimates. * * The board shall have the right to call upon the common council or upon any officers or boards of the corporation for further reports, or for any information which it may require for the purpose of estimating any amount to be raised, or in reference to any other matter pending before such board. It shall also have the right to inspect the official books and papers of said officers or boards.”
By Act No. 366, Local Acts .1895, the legislature amended the charter. Section 4 of this amendatory act provides, as to the powers and duties of the board of estimates, as follows:
*170• “The said board shall have the power, and it shall be its duty, after careful consideration of the various estimates referred to it, if it shall deem it advisable so to do, to disallow any item, items, or parts of items in the different funds, as well as in the gross amounts thereof, as the said board may deem advisable; and it shall be unlawful for the common council of said city to create any expenditure or expend any moneys as to items specifically disallowed and disapproved by such board of estimates.”
The controller submitted to the council his estimates for the year commencing July 1,1895. The council, alter some amendments, certified the estimates to the board, and it made certain deductions from the general fund, specifying the several items deducted. Among these deductions are the salaries of certain weigh masters, wood inspectors, pound masters, assistant janitors of the city hall and municipal buildings, elevator conductors, and other officers and employés of the city government. Notwithstanding these deductions, the common council, by resolution on June 18, 1895, made the appointments to these places, and, as claimed by the bill, proposes to pay them the salaries, although the board of estimates had stricken the same out of the budget for the ensuing year.
Defendants answered the bill, and th'e eaise was heard on bill and answer in the court below, and the bill dismissed. Complainants appeal.
There is no question but that the common council has the power to make these appointments, and provide for the payment of the salaries, unless the act of 1895.clothes the board of estimates with power to restrain its action. The contention of counsel for defendants is that the provisions of the charter requiring the submission of the “estimates of the amount of money required for such funds or purposes” to the board of estimates do not mean an itemized statement, of the amount required for each fund, and that the controller’s estimate may or may not be itemized; and neither does the Charter require an *171itemized statement of the particular purpose of the expenditures which the council proposes to make during the year to be transmitted to the board of estimates. It is also contended that the charter does not require a new budget to be sent to the board of Estimates, containing a statement of the items allowed or disallowed or added by the common council; that such action was not taken by the council in the present case, and therefore the board of estimates did not have before it such items. Contention is also made that, if the term “items” has reference to the particular items of each fund, then the amendment of 1895 is inoperative, in not providing for the transmitting of an itemized statement from the common council to the board of estimates, after the council has acted upon the estimates.
We cannot agree with this contention. By section 157 of the revised charter of 1893, the board of estimates is given power to call upon the council or any officers or boards of the corporation for further reports, or for any information which it may require for the purpose of estimating any of the amounts to be raised, or in reference to any other matter pending before it. By this section it also has the po wer to inspect the books and papers of the officers of the city and of all city boards. When, therefore, the board of estimates struck out these item's from the estimates of the controller and of the council, it must be presumed that it had before it the necessary data, to enable it to act intelligently in fixing the amounts necessary to be raised for the coming fiscal year, and that the board inquired into the items constituting each separate fund, and the amounts necessary to be apportioned for each fund. Under the act of 1895, the board is given power to disallow any item, items, or parts of items in the different funds, as well as the gross amount thereof. The legislature has seen fit to' place this power in the hands of the board of estimates as a restriction upon the power of the common council, and to declare that it shall be unlawful for the latter to create expenditures or ex*172pend any money as to items specifically disallowed and disapproved by t'be board of estimates. We think this power vested in the board by the act of 1895 is not an infringement of the powers of the common council conferred by the Constitution. People v. Hurlbut, 24 Mich. 69; Turner v. City of Detroit, 104 Mich. 326.
The decree of the court below must be reversed, and a decree will be entered here declaring the appointments made by the council as set forth in the bill to be illegal and void, and the defendants will be restrained from paying any more moneys to such employés. The complainants will recover their costs’ in both courts.
The other,Justices concurred.